FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                 No. 03-30471
               Plaintiff-Appellant,
               v.                            D.C. No.
                                          CR-03-02028-EFS
DARRELL KUNEKI QUAEMPTS,
                                             OPINION
              Defendant-Appellee.
                                      
       Appeal from the United States District Court
         for the Eastern District of Washington
        Edward F. Shea, District Judge, Presiding

                 Argued and Submitted
         September 15, 2004—Seattle, Washington

                    Filed May 31, 2005

         Before: Mary M. Schroeder, Chief Judge,
   A. Wallace Tashima, and Jay S. Bybee, Circuit Judges.

            Opinion by Chief Judge Schroeder




                           5871
5872            UNITED STATES v. QUAEMPTS


                       COUNSEL

Robert A. Ellis, Assistant United States Attorney, Yakima,
Washington, for the plaintiff-appellant.
                 UNITED STATES v. QUAEMPTS               5873
Rebecca L. Pennell, Federal Defenders of Eastern Washing-
ton and Idaho, Yakima, Washington, for the defendant-
appellee.


                         OPINION

SCHROEDER, Chief Judge:

  Darrell Quaempts’ trailer home was so small that he could
open the front door while lying in his bed. His doing so on
one unfortunate occasion, in response to the knock of Yakima
Nation police officers, resulted in his warrantless arrest for
sexual assault.

   The government now appeals from the district court’s order
granting the defendant’s motion to suppress the statement he
made immediately following the arrest. The district court held
that the police required a warrant before arresting Quaempts
in his home. We affirm.

   The government contends on appeal that when Quaempts
opened the door to the officers, he waived any expectation of
privacy in his home. It relies on our majority opinion in
United States v. Vaneaton, 49 F.3d 1423 (9th Cir. 1995),
holding that an individual who opens the door to police offi-
cers, and stands on the threshold of his home, may be arrested
without a warrant to enter the home, because the threshold of
the home is a public place. Quaempts was not standing in the
doorway of his home, however, he was in his bed. By reach-
ing over and opening the door he did not waive the expecta-
tion of privacy expressly guaranteed by the Fourth
Amendment to all persons to be secure in their houses. We
therefore affirm the district court’s order.

  The material facts, including the existence of probable
cause and the absence of any exigent circumstances, are not
5874               UNITED STATES v. QUAEMPTS
disputed. At about 8:00 p.m. on December 7, 2001, Teresa
Compo arrived at a hospital in Toppenish, Washington, claim-
ing that she had been raped by Quaempts. Compo described
to several police officers the general location of the trailer
home where the assault had taken place. Following Compo’s
directions, at least four officers in two cars went to
Quaempts’ trailer. When the officers arrived, they looked
through the window and saw Quaempts in his bed. Sergeant
Hoptowit then knocked on the door and said “Darrell
Quaempts, police officer. I need to talk to you.” Quaempts
responded by reaching over from his bed and opening the
door.

   Sergeant Hoptowit, from outside the trailer, first told
Quaempts that he was being placed under arrest for sexual
assault. Quaempts asked who made the complaint, and was
told it was Teresa Compo. According to the officers,
Quaempts responded with: “Shit she came here. I didn’t.”
Hoptowit then instructed Quaempts to get out of bed and get
dressed. Quaempts cooperated, and after stepping out of the
trailer, was placed in handcuffs and taken to jail.

   The police without a warrant then seized several items from
the trailer. The government agreed, however that these cannot
be offered during its case in chief.

   At issue here is the admissibility of Quaempts’ statement,
made after his warrantless arrest while he was inside the
trailer home. The question is whether by knowingly opening
the door to the police knock, while remaining in bed,
Quaempts waived any expectation of privacy in his house.

   [1] The Fourth Amendment ensures that “[t]he right of the
people to be secure in their . . . houses . . . shall not be violat-
ed.” Silverman v. United States, 365 U.S. 505, 511 (1961).
The core of the amendment establishes “the right of a man to
retreat into his own home and there be free from unreasonable
governmental intrusion.” Id. The Fourth Amendment’s
                   UNITED STATES v. QUAEMPTS                 5875
express right to be free from warrantless arrests inside one’s
home was reaffirmed by the Supreme Court a quarter century
ago in Payton v. New York, 445 U.S. 573, 576 (1980). The
Court invalidated a New York statute authorizing warrantless
entry into private residences for routine felony arrests.

   In Payton, the police broke down an apartment door when
there was no response to their knock. In a companion case,
defendant’s three-year-old son opened the door allowing the
police to see the defendant sitting in bed, and the police then
arrested him. The Court held that the arrests were an illegal
invasion of a zone of privacy, a zone “bounded by the unam-
biguous physical dimensions of an individual’s home.” Id. at
589.

   Payton would appear to control this case and compel the
district court’s ruling, but for one factual difference. Here, the
defendant himself, albeit in his bed, opened the door to the
officers. The government thus argues that the defendant
waived any privacy rights when he opened the door. It relies
upon Vaneaton, 49 F.3d 1423.

   [2] In Vaneaton, we extended United States v. Santana, 427
U.S. 38, 42 (1976). The Court in Santana established that the
open doorway of a private residence is not a private place but
a public one, and a person already standing in that open door-
way when the police arrive has no expectation of privacy. In
Vaneaton a majority of the panel concluded that when a per-
son opens the door in response to a police knock, and thereby
stands on the threshold of the home, that person is no longer
in a private place. The critical fact in both Santana and
Vaneaton was that the defendant was not in the house, but in
the doorway and hence in a public, not a private place.

   [3] Quaempts, however, was in his bed, the sanctuary of the
right to privacy. See Lawrence v. Texas, 539 U.S. 558 (2003).
To extend the holding of Vaneaton beyond the threshold into
the interior of the home would do violence to the principles
5876               UNITED STATES v. QUAEMPTS
laid down in Payton that established a zone of privacy inside
the physical dimensions of one’s home. Payton, 445 U.S. at
589. The Court there drew “a firm line at the entrance to the
house,” without regard to the size of the dwelling. Id. at 590.

   [4] It does not matter that the officers did not actually enter
the house to make the arrest. As this court has stated, “it is the
location of the arrested person, and not the arresting agents,
that determines whether an arrest occurs within a home.”
United States v. Johnson, 626 F.2d 753, 757 (9th Cir. 1980).
Because Quaempts did not take himself outside the physical
zone of privacy of the house by going to the threshold of his
house or to any other public place, the officers could not make
a lawful warrantless arrest.

   [5] In the alternative the government suggests that by open-
ing the door and offering no objection to the warrantless
arrest, Quaempts consented to it. The government offers no
authority to support its theory that an individual must offer
resistance to a warrantless arrest in his home in order to
invoke the protection of the Fourth Amendment. The sugges-
tion is belied by the language and purpose of the Fourth
Amendment’s “right of the people to be secure in their hous-
es.”

  The order of the district court that the police required a
warrant for Quaempts’ arrest and suppressing Quaempts’
post-arrest statement is AFFIRMED.